         Case 1:10-cv-05760-JPO Document 754 Filed 10/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,                                     10-CV-5760 (JPO)

                     -v-                                                 ORDER

 SAMUEL E. WYLY, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:


       On January 5, 2018, the Court received its last status letter from the parties. (Dkt. No.

747.) That status letter indicated that the parties were working toward a settlement of this action.

(Id.) There has been no substantive communication with this Court since that date.

       Accordingly, the parties are directed to file a letter updating the Court on the status of this

case on or before October 31, 2019.

       SO ORDERED.

Dated: October 2, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
